Title: From Thomas Jefferson to the Mississippi Territory General Assembly, 2 March 1802
From: Jefferson, Thomas
To: Mississippi Territory General Assembly


          
            Sir
            Washington Mar. 2. 1802.
          
          I recieve with great respect the approbation which the legislature of the Missisipi territory, in their resolutions of the 21st. of December last, have been pleased to express, on my declining to renew the commission of their late governor. the task of judging those, whose conduct in office calls for it, is always painful: but the grounds of judgment in that case were such as to leave no room to doubt the line of duty which I had to pursue. the testimony of the legislature, founded in what themselves have seen and felt, confirms the justice of that judgment.
          I concur with them in entire confidence that our expectations from his successor will not be disappointed; and I avail myself of this opportunity of assuring them that on every occasion interesting to the prosperity, safety or happiness of the Missisipi territory, they may rely on a faithful & zealous discharge of my duties.
          I pray you to accept for yourself & the Council of the Missisipi territory, the homage of my high respect and consideration.
          
            Th: Jefferson
          
        